

116 SRES 425 ATS: Designating October 2019 as “National Down Syndrome Awareness Month” and supporting the goals and ideals of National Down Syndrome Awareness Month.
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 425IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Daines (for himself, Mr. Bennet, Mr. Inhofe, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 2019 as National Down Syndrome Awareness Month and supporting the goals and ideals of National Down Syndrome Awareness Month.
	
 Whereas 1 in every 691 babies born in the United States has Down syndrome; Whereas Down syndrome affects people of all ages, races, and economic levels and is the most frequently occurring chromosomal abnormality;
 Whereas the life expectancy of people with Down syndrome has increased dramatically in recent decades, from 25 years of age in 1983 to 60 years of age in 2019;
 Whereas people with Down syndrome attend school, work, participate in decisions that affect them, have meaningful relationships, can vote, and contribute to society in many ways;
 Whereas advancements in education, medical care, and research and advocacy, and positive support from family, friends, and the community enable people with Down syndrome to live healthy and fulfilling lives;
 Whereas parents of babies and children with Down syndrome should receive the education and support they need to understand the condition and acquire new hope for the future of their children;
 Whereas there are lifespan and health care disparities for minorities, such as African Americans with Down syndrome, that should be understood and addressed;
 Whereas people with Down syndrome have a dramatically different health profile than other individuals, as people with Down syndrome are predisposed to develop major diseases (such as autoimmune disorders, leukemia, and Alzheimer’s disease) and may be protected from other major diseases (such as solid tumor cancers, certain heart attacks, and stroke);
 Whereas advancing research and medical care for people with Down syndrome can not only increase life expectancy and improve health outcomes for this unique population, but also holds great promise for treating and perhaps curing life-threatening diseases affecting millions of other people in the United States;
 Whereas people with Down syndrome should have access to health care providers who have easy access to updated, evidence-based medical care guidelines for children and adults with the condition;
 Whereas, on October 8, 2008, the Prenatally and Postnatally Diagnosed Conditions Awareness Act (Public Law 110–374; 122 Stat. 4051) was enacted to increase referrals to providers of key support services for mothers who have received a positive prenatal diagnosis for Down syndrome or a positive diagnosis for other prenatally or postnatally diagnosed conditions;
 Whereas promoting the acceptance and inclusion of individuals born with Down syndrome, a genetic condition, will help those individuals achieve their full potential in all aspects of their lives;
 Whereas, on September 28, 1984, President Ronald Reagan signed a joint resolution (Public Law 98–437; 98 Stat. 1683) proclaiming October 1984 as National Down’s Syndrome Month, and similar resolutions were enacted annually through 1989; and
 Whereas the inherent dignity and worth of people with Down syndrome, the valuable contributions of people with Down syndrome as promoters of well-being and diversity within their communities, and the importance of the individual freedom and independence of people with Down syndrome should be recognized: Now, therefore, be it
	
 That the Senate— (1)designates October 2019 as National Down Syndrome Awareness Month;
 (2)supports the goals and ideals of National Down Syndrome Awareness Month; (3)celebrates the significant contributions that people with Down syndrome make to their families, their communities, and the United States;
 (4)is committed to promoting the health, well-being, and inherent dignity of all children and adults with Down syndrome;
 (5)supports the advancement of scientific and medical research on Down syndrome at the National Institutes of Health, including through the INCLUDE project, focused on improving health outcomes for people with the condition; and
 (6)encourages awareness and education regarding Down syndrome, including for new and expectant parents.